Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowed. 
The following is an examiner’s statement of reasons for allowance:  
Claim 15 recites:

15. A video processing system, the system comprising: 
a transcoder for an adaptive bit rate application applying a dynamic scaling process when encoding source video at multiple frame sizes wherein a first frame size of the source video is encoded at a desired visual quality level and other frame sizes are encoded at matching quality levels by: 
applying a dynamic scaling process when encoding source video at multiple frame sizes wherein a first frame size of the source video is encoded at a desired visual quality level and other frame sizes are encoded at matching quality levels by: -40- 3306866.v1Docket No.: 4060.1018-005 (EUC020USCON2) 
encoding the source video to the first frame size at a target bitrate to achieve the desired visual quality level, resulting in a first encoding; 
computing an average P-frame quantization parameter (QP) of the first encoding; 
spatially resampling the source video to the other frame sizes, resulting in a resampled version of the source video; and 
encoding the resampled version of the source video such that the average P-frame QPs of the encoded resampled version of the source video matches the P-frame QP of the first encoding within a specified tolerance.

Regarding claim 15, US 9615098 B2 (“Yi”) discloses a video processing system (e.g. see video hosting service 100 in Fig. 1A), the system comprising: 
a transcoder (e.g. see adaptive transcoding system 102 in Fig. 1B) for an adaptive bit rate application applying a dynamic scaling process (e.g. see scaling model estimation module 440 in Fig. 1B) 
applying a dynamic scaling process (e.g. see train scaling model 570 in Fig. 5) when encoding source video (e.g. see source video 602 in Fig. 6)  a desired visual quality level (e.g. see visual quality, e.g. see at least col. 17, l. 17) and other frame (e.g. see video sequences, e.g. see at least col. 7, l. 59- col. 8, l. 6) are encoded at matching quality levels (e.g. see visual quality, e.g. see at least col. 17, l. 17) by: -40- 3306866.v1
encoding the source video (e.g. see adaptive video encoder 630 in Fig. 6) at a target bitrate (e.g. see refined initial bitrate, e.g. see at least col. 18, ll. 62-63) to achieve the desired visual quality level, resulting in a first encoding (e.g. see at least col. 17, ll. 13-40); 
computing quantization parameter (QP) of the first encoding (e.g. see coding parameters in 720 in Fig. 7, e.g. see quantization  step size, see at least col. 19, ll. 1-3); and 
encoding the source video (e.g. see adaptive video encoder 630 in Fig. 6).

Yi however, does not disclose the above underlined limitations. And other prior art US 2018/0109823 A1 (“Yang”), US 10869048 B2 (“Mao”), US 10390071 B2 (“Sethuranan”), and US 2014/0375756 A1 (“Yang”) do not remedy the deficiency of Yi. 

Independent claim 1 has similar limitations. Thus, the closest prior art Yi fail to anticipate or render the above underlined limitations in combination with the claim limitations as a whole obvious. Since claims 2-14 and 16-28 are dependent claims to claim 1 and 15, respectively, therefore claims 1-28 are allowable over the prior art of record because the references, taken individually or in combination, fail to particularly disclose each and every element of independent claims 1 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Francis Geroleo/Primary Examiner, Art Unit 2485